IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON



STATE OF TENNESSEE,                         )
                                            )
Appellee,                                   )   C.C.A. NO. W1998-00637-CCA-R3-CD
                                            )
vs.                                         )   SHELBY COUNTY
                                            )
KHANH V. LE,                                )   Trial No. 96-01118
                                            )
Appellant.                                  )
                                                             FILED
                                                               March 9, 2000
                                       ORDER
                                                             Cecil Crowson, Jr.
                                                            Appellate Court Clerk
             The lead opinion of Judge Ogle, the separate concurring opinion of Judge

Welles, and the separate opinion of Judge Woodall concurring in part and dissenting in

part, filed in this case on March 6, 2000, are withdrawn.



             A new majority opinion authored by Judge Ogle and concurred in by Judge

Welles, and a separate opinion by Judge Woodall concurring in part and dissenting in part,

attached hereto, are HEREBY ORDERED filed as the decision of the Court in this case.



                                                Per Curium

                                                Ogle, Welles and Woodall, J.J.